                 UNITED STATES DISTRICT COURT
              WESTERN DISTRICT OF NORTH CAROLINA
                     STATESVILLE DIVISION
                        5:18-cv-00143-MR


BRANDIS JORDAN,                  )
                                 )
              Plaintiff,         )
                                 )
vs.                              )
                                 )                       ORDER
BRUCE MCNEMAR,                   )
                                 )
              Defendant.         )
________________________________ )

      THIS MATTER is before the Court on Defendant’s Motion to File

Exhibit Manually. [Doc. 63]. For the reasons stated in Defendant’s motion,

      IT IS HEREBY ORDERED that Defendant’s motion [Doc. 63] is

GRANTED. Defendant shall have fourteen (14) days from this Order in

which to manually file Exhibit C to the Declaration of Eric Dye with the Court.

      IT IS FURTHER ORDERED that Exhibit C shall be submitted on a

thumb drive addressed to the attention of “PSLC1.” If Defendants fail to file

Exhibit C in accordance with this Order, it may not be considered by the

Court in adjudicating Defendant’s motion for summary judgment.
                                 Signed: July 29, 2020




        Case 5:18-cv-00143-MR Document 65 Filed 07/29/20 Page 1 of 1
